Title: From David Humphreys to Hugh Hughes, 4 August 1782
From: Humphreys, David
To: Hughes, Hugh


                  
                     Sir,
                     Head Quarters 4th Augst 1782
                  
                  I have to request that you will immediately and without Loss of Time, make a Report to the Commander in Chief, in Writing of the general State of the Quarter Masters Department at this Moment, so far as relates to this Army, with Regard to Camp Equipage, Quarter Master’s Stores &c. noting as far as may be, the Quantities and Species in possession of the Troops, the deficiency of every Article according to the stated Allowance, and the Stock now on Hand.
                  You will also mention at what Time you can have the Means of Transportation, when by Land or Water, ready for carrying the whole Baggage of the Army &c. into the field, supposing the Encampment to be in the Neighbourhood of Peekskill—You will be accurate in your Calculation of the Number of Teams, Wagons &c. necessary, & the Number that can be furnished Compleat by the given Time you may fix upon.
                  The same Information you will also please to give, respecting Boats, in case Conveyance by Water, should be prefered. By Order of his Excellency the Commander in Chief, I am, Sir Your most Obed. hble servt
                  
                     D. Humphrys
                     Aid de Camp
                  
               